Citation Nr: 0201255	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  00-05 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to an effective date earlier than January 28, 
1999 for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
September 1983.  He had six years, five months and 24 days of 
previous active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse decision by the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO's decision, contained in a 
March 2000 "Supplemental Statement of the Case," denied 
entitlement to an effective date earlier than January 28, 
1999 for the award of service connection for PTSD.

In an Informal Brief Presentation dated in January 2002, the 
veteran's representative raised the issue of entitlement to 
an effective date earlier than January 28, 1999 for the 100 
percent rating for PTSD.  The veteran has also raised claims 
for service connection for gastritis secondary to use of 
"NSAIDS," an increased rating for hearing loss, and an 
increased rating for low back syndrome.  These issues are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran filed his original claim for service 
connection for PTSD by means of a VA Form 21-4138 filing 
received on November 19, 1991.

2.  The RO's July 1992 decision, which denied service 
connection for PTSD, did not become final as the veteran 
perfected his appeal with the filing of a substantive appeal 
in June 1993.

3.  The claim for service connection for PTSD filed on 
November 19, 1991 remained pending until the award of service 
connection in October 1999.


CONCLUSIONS OF LAW

1.  The RO's July 1992 decision denying service connection 
for PTSD did not become final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(c), 20.202, 20.302(b) (2001).

2.  The criteria for an effective date of November 19, 1991 
for the award of service connection for PTSD have been met.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
earlier than January 28, 1999 for his award of service 
connection for PTSD.  He filed his original claim for service 
connection for PTSD by means of a VA Form 21-4138 filing 
received on November 19, 1991.  He submitted a statement of 
stressors in March 1992.  In a rating decision dated in July 
1992, the RO conceded a diagnosis of PTSD shown by the 
medical evidence of record, but denied the service connection 
claim due to the lack of a substantiated in-service stressor.  
On August 4, 1992, the veteran's representative timely filed 
a Notice of Disagreement (NOD) on his behalf.  38 C.F.R. 
§ 20.302(a) (2001).

On August 18, 1992, the RO issued a Statement of the Case 
(SOC) in order to afford the veteran the opportunity to 
perfect his appeal, if he so desired.  See 38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  The cover letter to the SOC 
advised the veteran to the following:

You have filed what the law calls a "Notice 
of Disagreement" with our action on your 
claim, the first step in appealing to the 
Board of Veterans Appeals.  This letter and 
enclosures give you very important 
information.  Please read them carefully.

By law we are required to send you the 
enclosed "Statement of the Case" so that you 
can make the best possible argument to the 
Board of Veterans Appeals as to why you think 
our ruling should be changed.  This is not a 
decision on your appeal but an explanation of 
what was done here.

Your argument or "Substantive Appeal" should 
be set out on the attached VA Form 1-9.  If 
there is anything you do not understand about 
the instructions on the form, we will gladly 
explain.  The important thing is to say, in 
your own words, what benefit you want, what 
facts in the statement you disagree with, and 
any error you believe we made in applying the 
law.

When the form is returned to us, your case 
will be sent to the Board of Veterans Appeals 
in Washington, D.C., for a decision.  The 
Board of Veterans Appeals will base its 
decision on an independent review of the 
entire record.

If we do not hear from you in 60 days, we will 
assume you do not intend to complete your 
appeal and we will close our record.  See Item 
3 of the instructions in VA Form 1-9, Appeal 
to Board of Veterans Appeals, if you require 
more time.  (38 USC 4005(d) (3), 4005 (A(b)).

By means of a VA Form 21-4138 filing received on June 3, 
1993, the veteran submitted the following statement:

Refer[en]ce your supplemental statement of the 
case dated 8-19-92, reply refer to 
317/214/609/013 [redacted].

While assigned to as a heavy equipment operator 
in Vietnam, I was on a land clearing detail and 
ran over a 105MM shell, it exploded injuring my 
back and causing loss of hearing in my right 
ear.

Additionally, at age 18, I was placed in charge 
of personnel and was responsible for their 
safety, health and well being.  For a young 18 
year old man, this placed a heavy burden.  
Never knowing if your people would return from 
the field wounded, dead or OK.  I[t] [a]ffected 
my thinking and ability to function with the 
military structure.

During one ground clearing procedure, a young 
boy approached me with a live grenade with the 
pin removed.  He would not stop or leave the 
area.  Only way he would or could be stopped 
was to sho[o]t him.  The killing of this young 
boy has [a]ffected me from that day forward.  I 
relive the incident, can't sleep and when I do 
sleep, I have terrible dreams concerning this 
incident.  The only way I have been able to 
overcome this incident is by drinking.  You 
can't stay drunk all the time or all you life.  
I tried but the dreaming still goes on.

Following my return from Vietnam, my military 
career was [v]ery troubled.  Caused by 
drinking.  All can be verified by review of my 
military personnel file.  I attempted to obtain 
treatment to get my life in some sort of order.  
Treatment did not work.  I have attended 
Department of Veterans Affairs counselling and 
group counseling but terminated due to almost 
everyone being or attempting bull ---- act.  If 
I am required to see other physicians and 
doctors, try to send me to one who has their 
act together, not someone showing a magic 
trick.

My PTSD has [a]ffected my ability to obtain and 
maintain employment.  Social Security can 
verify that my ability to obtain and keep 
employment is caused by the PTSD problem.  I 
volunteered for duty in Vietnam because I 
though[t] I was doing the right thing.  I don't 
believe it is to[o] much to ask for 
compensation for the hell I have to live 
thorough [sic] caused by the incidents in 
Vietnam.

The problems are caused by service in Vietnam 
as verified by personnel records.  I do 
experience problems with PTSD, have received 
treatment for this problem and should be 
recognized by the Department of Veteran Affairs 
as a service connected disability.  Request 
reasonable doubt procedure be utilized.  I 
await your favorable response ...

The Board is of the opinion that the veteran perfected his 
appeal with respect to the RO's June 1992 denial of service 
connection for PTSD by means of his VA Form 21-4138 filing 
received in June 1993.  In this respect, the veteran filed 
this document within one year of the date of the initial 
determination.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §  
20.302(b) (2001).  He clearly identified that he was seeking 
the benefit of service connection for PTSD.  38 C.F.R. 
§ 20.202 (2001).  It should be pointed out that § 20.202 does 
not require a filing of VA Form 9 to be considered a 
substantive appeal; rather a substantive appeal may consist 
of correspondence containing the necessary information.  
While specifically referencing the August 1992 SOC, he 
disputed findings of fact that formed the basis of the RO's 
denial, and requested that the benefit of the doubt rule be 
applied in his case.   Not only did the veteran conform to 
the instructions provided by the RO in the SOC cover letter, 
but his written document expressed his intent to continue his 
disagreement with the RO's decision to deny service 
connection for PTSD.  When liberally construed, the Board 
finds that the veteran's June 1993 VA Form 21-4138 filing 
adequately fulfills the pleading requirements of 38 C.F.R. 
§ 20.202.  Therefore, the RO's July 1992 decision remained 
pending and no finality attaches to this decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(c), 
20.202, 20.302(b) (2001).

The method for determining the effective date of award of 
service connection is set forth in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400.  Generally, the applicable law indicates 
that, except as otherwise provided, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 1991).  A September 12, 1991 VA clinical record notes 
that, due to PTSD symptoms, the veteran was encouraged to 
file a claim for service connection for PTSD by a doctor in 
psychiatry.  The stressors identified by the veteran in his 
March 1992 VA Form 21-4138 filing have been found to support 
his PTSD diagnosis.  Thus, the Board finds that, based upon 
facts found, the veteran has established his entitlement to 
service connection for PTSD as early as the time of his 
application in November 19, 1991.  Accordingly, the Board 
holds that the effective date for the award of service 
connection for PTSD is November 19, 1991; the date of the 
original claim which remained pending until the award of 
service connection in October 1999.

ORDER

Entitlement to an effective date of November 19, 1991 for the 
award of service connection for PTSD is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

